Citation Nr: 1140420	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a reduction of an evaluation from 20 percent 10 percent, effective July 1, 2007, for degenerative disc disease, was proper.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy, right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU was raised in a statement dated March 7, 2007.  Specifically, according to the Veteran, he has been rendered unemployable as a result of his service-connected back disabilities.  Pursuant to the duty to assist, this issue must be remanded for appropriate development.

The  issues of entitlement to service connection for gastroesophageal reflux disease (GERD), allergic rhinitis, tinea versicolor, hyperlipidemia, and degenerative arthritis, have been raised by the record (see Brief, September 2011, p. 4), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  Further, the Veteran also requested consideration for VA vocational rehabilitation.  As such, the RO shall provide the Veteran with all pertinent information necessary with regard to VA vocational rehabilitation programs, to include all pertinent application forms.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC:  TDIU; entitlement to an evaluation in excess of 20 percent for degenerative disc disease, and entitlement to a rating in excess of 10 percent for radiculopathy, right lower extremity 


FINDINGS OF FACT

1.  In November 2005, service connection was established for degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4, and an evaluation of 20 percent was awarded.

2.  In December 2006, the Veteran's evaluation for degenerative joint disease was increased to 100 percent, effective from September 26, 2006 to November 30, 2006.

3.  In January 2007, the RO informed the Veteran that it was proposing to reduce the disability evaluation for degenerative joint disease from 20 percent disabling to 10 percent disabling.  

4.  In April 2007, the RO issued a rating decision that decreased the rating for the Veteran's degenerative disc disease from 20 percent disabling to 10 percent disabling, effective July 1, 2007.

5.  At the time of the April 2007 rating decision, the 20 percent rating for degenerative joint disease had been in effect for less than five years.

6.  The January 2007 VA examination report does not establish that the Veteran's service-connected degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4, was not manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.

7.  The medical evidence of record does not demonstrate an actual change in the Veteran's disability, and the record lacks documentation of improvement in the Veteran's ability to function under ordinary conditions of life and work.



CONCLUSION OF LAW

The a reduction of an evaluation from 20 percent to 10 percent, effective July 1, 2007, for degenerative disc disease was not proper, and the 20 percent disability rating is restored effective from July 1, 2007.   38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5227, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  However, in this case, the appeal does not arise from adjudication of a claim made by the Veteran.  Rather it arises from a rating reduction by the RO.  A rating reduction requires compliance with particular notification procedures under the law which, similar to the VCAA, require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i).  Moreover, these procedures require that the appellant be given an opportunity to respond to the proposed action not only to submit evidence relevant to the issue of the reduction but also to request a predetermination hearing.  

Here, the RO complied with these notification procedures, and the Board finds that this compliance essentially meets the notification requirements of VCAA.  Therefore, the Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error for the reasons specified below.

Specifically, the Veteran was given notice of an initial proposed reduction evaluation in January 2007 before the rating was reduced in April 2007.  Further, the Board notes that that the Veteran's claim is granted in full herein.  As such, any deficiency with regard to the VCAA for this issue is harmless and non-prejudicial.  

II. Rating Reduction

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2011).

Service connection for degenerative joint disease was granted and rated as 20 percent disabling effective July 13, 2005, in a rating decision issued in November 2005.  In January 2007, the RO notified the Veteran that, based on a January 2007 VA examination, in which the examiner found forward flexion of the lumbar spine to 90 degrees during range of motion testing, the RO was proposing to reduce the 20 percent rating assigned for a degenerative disc disease to a 10 percent evaluation.  The RO provided the Veteran 60 days to submit additional evidence or to request a hearing.  In light of the foregoing, the Board concludes that the Veteran was properly notified of the proposal to reduce the disability rating for residuals of a left ankle fracture.  

Thereafter, by rating action issued in April 2007, the RO notified the Veteran that it was reducing his disability rating for degenerative disc disease from 20 percent to an evaluation of 10 percent based upon a January 2007 VA examination report.  The reduction was effective July 1, 2007.  

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 20 percent rating was in effect for less than 5 years, and thus the provisions of 38 C.F.R. § 3.344(a), (b) pertaining to stabilization of disability evaluations do not apply (material and sustained improvement); reexamination disclosing improvement will warrant a rating reduction.  See 38 C.F.R. § 3.344(c) (2011).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2011).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

The Board notes that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45 (2011).

The Veteran's service-connected degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4 has been rated under the provisions of Diagnostic Code 5237-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, back disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2010)

Here, the Board finds that improvement has not been demonstrated by the medical evidence of record, and that the evidence is insufficient to reduce the Veteran's prior evaluation of 20 percent.  

The record demonstrates that, at the time of the November 2005 rating decision which granted the Veteran's lumbar spine claim with an evaluation of 20 percent, a September 2005 VA examination report documented lumbar flexion to 85 degrees, with pain at 75 degrees.  Extension was to 20 degrees.  There was no change in range of motion with repetitive testing.  The Veteran was unable to perform right and left lateral or rotational motions due to pain.  Normal posture was observed, and the Veteran had a right limp. Paraspinal muscle spasms were noted, with pain and minimal fatigue with movement.  See VA examination report, September 2005.  As a result, the RO assigned a 20 percent rating in November 2005 based upon a combined range of motion which was less than 120 degrees with pain.

Following an increased rating claim for his lumbar disability, received in June 2006, the Veteran was afforded an additional VA examination in September 2006.  At that time, it was noted that examination of the lumbar spine did not reveal any areas of tenderness.  There was no instability or crepitus on palpation.  Range of motion was from 0 to 80 degrees of forward flexion, and 0 to 20 degrees of extension, 0 degrees of left lateral bending, 0 to 30 degrees of right lateral bending, 0 to 30 degrees of left lateral rotation, and 0 to 30 degrees of right lateral rotation.  There was minimal pain associated with range of motion, and there was no change with repetition.  The examiner stated that it was conceivable that pain could further limit function as described, particularly with repetition. 

X-rays revealed no evidence of fracture or dislocation.  There was mild loss of lordosis consistent with back spasms, and disc spaces appeared to be well-maintained.  There was mild spurring anteriorly at the L4-5 and L5-S1 levels.  The Veteran did not report problems with the activities of daily living, and he did not use an ambulation device.  

Private treatment reports from September 2006 document a second diskectomy at right L3-4, so as to alleviate lumbar radiculopathy secondary to recurrent L3-4 herniated nucleus pulposus.

During an additional VA examination, provided in January 2007, the Veteran reported decreased activities of daily living, complaining of weakness and pain in his lumbar spine.  He also complained of fatigability, limitation of motion with repetition, and lack of endurance.  He noted that flare-ups occurred on a daily basis, though he did not report any incapacitating episodes within the prior 12 months. It was further noted that the Veteran underwent surgery for a herniated disc in June 2006, as noted above.  

On objective testing, the Veteran had a normal posture and a normal gait.  He was mildly tender to palpation in the lumbar spine, with a well-healed incision.  Range of motion testing revealed 90 degrees of forward flexion, 30 degrees of lumbar extension, and 30 degrees of right and left lateral rotation.  Muscle spasms were noted, and the examiner reported mild pain with range of motion, but no fatigue.  There was no change following repetitive testing.  The examiner remarked, "To address the DeLuca Provisions, the patient describes injuring his back from a motor vehicle accident...his lower extremity appears to still have some weakness."

The Board notes that, per DeLuca, the September 2006 and January 2007 VA examination reports are inadequate on which to base a rating reduction.  While the September 2005 VA examiner noted reports of pain at specific degrees during range of motion testing, neither subsequent report followed suit.  Instead, the September 2006 report noted "minimal pain," but failed to report when pain occurred during testing.  The January 2007 examiner appears to have little knowledge of the DeLuca requirements, as the quoted passage in the preceding paragraph instead discussed the etiology of his spine injury and weakness associated with another service-connected disability.  Again, the report merely notes that there was some pain on motion, but failed to document where that pain occurred during testing.  Therefore, the Board is unable to determine, with medical evidence of record since the Veteran's initial 20 percent evaluation, that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  

Because objective range of motion testing has been ultimately inconclusive since the Veteran's initial 20 percent rating, the objective medical evidence of record fails to show, at the time of the reduction, whether the Veteran's range of motion (to the point where the Veteran experienced pain) demonstrated forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, for which a lower evaluation of 10 percent would be warranted.

Following a review of all medical evidence associated with the Veteran's claims file, to include VA examination reports and outpatient reports, there is no medical evidence to demonstrate that a rating reduction was warranted in this case.  Specifically, there is no objective testing, since the Veteran's 20 percent evaluation was established, to demonstrate that his disability has actually improved, due to the lack of proper testing pursuant to the directives of DeLuca.  Additionally, improvement in ability to function under ordinary conditions of life and work has not been demonstrated.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2011).  In fact, the Veteran claims that he has been unable to return to work as a result of his service-connected disability.  See Statement, March 2007. 

Thus, a reduction from 20 percent was not warranted, as the evidence fails to demonstrate that the Veteran's disability has demonstrated actual improvement since the assignment of a 20 percent evaluation.  As such, the reduction in rating from 20 percent disabling to a 10 percent evaluation was improper, and the Veteran's 20 percent evaluation should be restored, effective July 1, 2007, for degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4.


ORDER

Restoration of an evaluation from 10 percent 20 percent, effective July 1, 2007, for degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case in order to evaluate the Veteran's claim for a rating in excess of 20 percent for lumbar degenerative disc disease, and associated service-connected right lower extremity radiculopathy, rated as 10 percent disabling.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete and current record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  As explained below, his claim for entitlement to TDIU must also be remanded at this time.

The Board notes that the Veteran has asserted, on several occasions (to include his June 2006 claim for an increased evaluation), that his service-connected degenerative disc disease is actually worse than his 20 percent evaluation would indicate.  In this regard, the Veteran is credible to report on factual matters of which he has first-hand knowledge, e.g., experiencing increased pain, decreased function, or greater instability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    

Further, VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The Veteran was last afforded a VA examination to assess the severity of his service-connected degenerative disc disease in January 2007.  As such, the claim on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing.  The medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

While the issue of entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy was not certified for appeal, the Board finds that such issue is part and parcel of his pending increased rating claim for degenerative disc disease.  In this regard, the Board notes that General Rating Formula for Diseases and Injuries of the Spine explains neurologic abnormalities are separately rated under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine Note, Note (1).  As such, the board has jurisdiction over the issue, the VA examination shall encompass this disability as well, and the RO shall issue an SSOC on this issue when adjudication complete, if necessary and appropriate.

Following a review of the record, the Board further notes that the Veteran is in receipt of VA outpatient treatment for his service-connected disorders.  However, the most recent record contained in his claims file is dated October 3, 2007.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA medical records dated from May 8, 2007, to the present shall be obtained, to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Finally, the Board notes that a TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, the Veteran's claim for a TDIU is inextricably intertwined with the determination as to his claims for entitlement to service connection for various disorders, referred to the RO above, as well as his claims for increased ratings for service-connected degenerative disc disease and radiculopathy; thus, the TDIU claim should be decided only after the disposition of his claims for increased ratings and service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records dated from October 3, 2007 (the date following the Veteran's most recent VA treatment records in the claims folder), through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  After the development directed in paragraphs 1 and 2 has been completed, to the extent possible, schedule the Veteran for a VA orthopedic examination, in order to determine the current severity of his service-connected lumbar spine disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination. 

The examination report should specifically state the degree of disability present in the Veteran's lumbar spine and his current range of motion in this spinal segment, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected low back disability, i.e. numbness, etc., should be discussed.  The clinician should also discuss how the Veteran's disability affects his daily activities of living.  The examiner should also provide an opinion as to whether the Veteran's service-connected low back disability alone renders him unable to obtain or retain gainful employment.  The extent of any weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report. 

The examiner must also address the Veteran's lumbar radiculopathy, right lower extremity.  To the extent possible, the examiner shall determine whether this disability is manifested by incomplete paralysis that is mild, moderate, moderately severe, or severe in degree.  Any observation of marked muscle atrophy shall be noted, as well as complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.

3.  After undertaking any other development deemed appropriate, to include the adjudication of all referred claims, in addition to TDIU, readjudicate claims on appeal.  If any issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


